DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 10 are objected to because of the following informalities: 
Claims 9 and 10 have been cancelled and 37 CFR 1.121 requires that “No claim text shall be presented for any claim in the claim listing with the status of "canceled". “ Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-7, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Taffin FR 2892102 (Espacenet Translation) in view of Takayama JP H04117258 (Espacenet Translation) in view of Monsalve et al US 6,333,059.
Regarding claim 1, Taffin discloses a shelf stable packaged food product for heating in a microwave oven, the food product comprising: a substantially closed package with a storage chamber, said package being vented to relieve pressure in the chamber during microwave heating (Pg. 1, lines 33-37). Taffin discloses that the food product comprises a plurality of fresh potatoes in the storage chamber with said potatoes including whole unpeeled potatoes (potatoes are packaged raw, washed and unpeeled) (Pg. 2, lines 38-41).
Claim 1 differs from Taffin in the recitation that the plurality of potatoes are sized to provide about 10 to 35 potatoes per pound of potatoes, however Taffin discloses optimizing the proportion of mass between each potato in order to provide optimization of cooking that is homogenous and correct for each of the potatoes in the packaging (Pg. 4, lines 151-152).  Therefore it would have been obvious to one of ordinary skill in the art to vary the size of the plurality of potatoes including to values presently claimed in order to provide cooking that is homogenous and correct for each of the potatoes in the packaging.
Claim 1 differs from Taffin in the recitation that the package comprises at least one fat containing disk in solid form when at 80°F and having a weight of about 1 gram to about 10 grams per pound of potatoes, said disk containing a fat component, at least a portion of which is milkfat, said fat component containing less than about 1% water by weight of fat plus water and at least one seasoning in particulate form mixed in the fat component, said disk being contained in said package with said potatoes, said disk being contained in the package in a manner that the fat component of said disk will come into contact with the potatoes during heating of said potatoes for consumption.
Takayama discloses a packaged food product for heating in the microwave oven, the food product comprises a potato having a solid seasoning on top of the potato and contained in the package such that the seasoning comes into contact with the potato during heating of the potatoes for consumption ([0001], lines 13-15, 24-27, 39). It would have been obvious to one of ordinary skill in the art to modify the package of Taffin to comprise a solid fat containing disk to be contained in the package in a manner that the disk will come into contact with the potatoes during heating of the potatoes for consumption and that the disk is positioned on top of the potatoes and in contact therewith during storage as taught by Takayama in order to flavor the potatoes and expedite the preparation of the potatoes and eliminate the step of user needing to open a secondary package to apply the flavoring for cooking. Regarding the fat containing disk having a weight of about 1 gram to about 10 grams per pound of potatoes, one of ordinary skill would have been motivated to vary the amount of seasoning including to those values presently claimed based on flavoring desired.
Claim 1 differs from Taffin in view of Takayama in the recitation that the fat containing disk is in solid form when at 80°F, said disk containing a fat component, at least a portion of which is milkfat, said fat component containing less than about 1% water by weight of fat plus water and at least one seasoning in particulate form mixed in the fat component.
Monsalve discloses a fat composition containing a fat component, the fat containing composition is in solid form when at 80 °F at least a portion of which is milkfat, said fat component containing less than about 1% water by weight of fat plus water and at least one seasoning in particulate (salt) form mixed in the fat component 
Regarding claim 2, Taffin in view of Takayama in view of Monsalve teaches that the disk is positioned on top of the potatoes and in contact with during storage (‘258, Fig. 1).
Regarding claim 3, Taffin in view of Takayama in view of Monsalve teaches that the fat component is at least about 99% by weight fat (‘059, col. 6, lines 1-33).
Regarding claim 4, claim 4 differs from Taffin in view of Takayama in view of Monsalve in the recitation that the disk specifically has a water activity of less than 0.5, however Monsalve teaches that low moisture fat flavoring can have a water activity of 0.1 and discloses that excessive moisture is to be avoided in order to minimize the possibility of promoting undesirable mold growth during extended storage (‘059, col. 8, lines 26-45), therefore it would have been obvious to one of ordinary skill in the art to modify the disk to have a water activity of less than 0.5 in order to minimize the possibility of promoting undesirable mold growth during extended storage.
Regarding claim 5, Taffin in view of Takayama in view of Monsalve discloses the fat component includes at least about 50% by weight milkfat (‘059, col. 6, lines 1-33).
Regarding claim 6, Taffin in view of Takayama in view of Monsalve discloses the fat includes at least about 95% by weight milkfat (‘059, col. 6, lines 1-33)
Regarding claim 7, Taffin in view of Takayama in view of Monsalve discloses that the fat is substantially all milkfat and contains at least about 99.5% by weight crystalline fat (‘059, col. 6, lines 1-33).
Regarding claim 11, claim 11 differs from Taffin in view of Takayama in view of Monsalve in the recitation that the disk contains seasoning in an amount in the range between about 25:75 percent by weight and about 75:25 percent by weight of the seasoning to said fat component, however one of ordinary skill in the art would have been motivated to vary the amount of seasoning in the disk including to values presently claimed based on desired taste.
Regarding claim 12, claim 12 is rejected for the same reasons given above as for claims 1 and 5-7. The method of cooking the potatoes of Taffin in view of Takayama in view of Monsalve would necessarily include the claimed method steps.
Regarding claim 15, claim 15 is rejected for the same reasons given above as for claim 1.
Regarding claim 16, claim 16 is rejected for the same reasons given above as for claims 1 and 5-7. The method of cooking the potatoes of Taffin in view of Takayama in view of Monsalve would necessarily include the claimed method steps.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taffin FR 2892102 (Espacenet Translation) in view of Takayama JP H04117258 (Espacenet Translation) in view of Monsalve et al US 6,333,059 in view of Wysocki et al. US 2006/0233928.
Regarding Claim 8, Claim 8 differs from Taffin in view of Takayama in view of Monsalve in the recitation that the package includes a clear portion for viewing of the food product.
Wysocki discloses providing a package for a potato with a window which enables a potential customer to view the contents of the container in order to allow the consumer to visually verify the size and appearance of the potato ([0019]). It would have been obvious to one of ordinary skill in the art to modify Taffin in view of Takayama in view of Monsalve such that the package includes a clear portion for viewing of the food product in order to allow a potential customer to view the contents of the package in order to allow the consumer to visually verify the size and appearance of the potatoes.
 Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taffin FR 2892102 (Espacenet Translation) in view of Takayama JP H04117258 (Espacenet Translation) in view of Monsalve et al US 6,333,059 in view of Kendig et al. US 2005/0079252.
Regarding claims 13 and 14, claims 13 and 14 differs from Taffin in view of Takayama in view of Monsalve in the recitation that the disk is separated from the potatoes by a barrier that allows the disk to contact the potatoes when the barrier is heated during heating of the potatoes. 
Kendig teaches providing a microwave container with a barrier to allow multiple food products to be separated until during cooking of the food products ([0003], [0004], [0005], [0006], [0022]).Kendig discloses that the food products can mix when the barrier (frangible seal) is heated during heating of the food products. It would have been obvious to one or ordinary skill in the art to modify Taffin in view of Takayama in view of .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but have not been found persuasive.
In response to Applicant’s arguments regarding the translation issues of the Espacenet translations of Takayama JP H04117258 and Taffin FR 2892102, formal translations have been provided in order to supplement the machine translations. It is noted that the Espacenet Translations provided clear teaching of the subject matter relied upon in the rejection and the formal translations provide further support of that the references teach subject the matter relied upon in the present rejection.
The Taffin translations provide clear teaching of a shelf stable packaged food product for heating in a microwave oven, the food product comprising: a substantially closed package with a storage chamber, said package being vented to relieve pressure in the chamber during microwave heating (package has micro perforations). Taffin discloses that the food product comprises a plurality of fresh potatoes in the storage chamber with said potatoes including whole unpeeled potatoes. 
The Takayama translations provide clear teaching of providing a seasoning in a microwavable package with a potato in order to impart a taste/flavor to the potatoes and expedite the preparation of the potatoes.
In response to Applicant’s argument that neither Taffin or Takayama are US patents and therefore do not enjoy any presumption of enablement, MPEP 2121 recites that “prior art is presumed to be operable/enabling” and “what constitutes an enabling disclosure does not depend on the type of prior art the disclosure is contained in” “The level of disclosure required within a reference to make it an "enabling disclosure" is the same no matter what type of prior art is at issue. It does not matter whether the prior art reference is a U.S. patent, foreign patent, a printed publication or other. There is no basis in the statute (35 U.S.C. 102 or 103) for discriminating either in favor of or against prior art references on the basis of nationality.” (MPEP 2121.I,II, 2121.01.II).
In response to Applicant’s arguments that the Examiner has not provided publication dates of the Taffin and Takayama references, it is noted that the publication dates are provided on the PTO-892 forms as well as in the foreign patent documents themselves. It is noted that the publication dates are also now additionally provided in the formal translations. The references are each clearly valid prior art references.
In response to Applicant’s argument that Taffin is not a valid reference since: “when this reference talks about steam being generated by microwave heating of the water in the potatoes and the steam enters the package and then migrates to the microwave oven interior outside of the bag with the steam apparently expanding the package. The reference claims that the steam in the package then cooks the potatoes. Physics/thermodynamics says otherwise since the steam generated inside the potato and escaping therefrom moves to the lower energy side, and thus any heating or cooking of the potato is done internally in the potato and not from the outside steam that came from the potato. This is engineering (chemical, mechanical, electrical, 
In response to Applicant’s argument that the package of Taffin is required to be airtight, Taffin discloses that the packages of the prior art are airtight however, does not actually recite that the package of the invention is air tight (USPTO Translation, see page 5, lines 18-20). 
In response to Applicant’s argument that Taffin precludes the use of any form of food except a single layer of only potatoes because it recites that multiple layers will not work, this argument has not been found persuasive Taffin only requires a single layer of potatoes, while Taffin teaches away from multiple layers of potatoes, Taffin does not teach away from the addition of additional components which are not potatoes to the single layer of potatoes. 
In response to Applicant’s argument that Takayama teaches a rigid container and therefore negates the combination with Taffin which requires a flexible package, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
In response to Applicant’s argument that Takayama requires the potato product and its seasoning to be cooked prior to storage and prior to microwave heating, while Taffin requires uncooked potatoes and that this precludes the combination of the references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, Takayama’s teachings of including a seasoning disk with potatoes for microwave heating would have been equally applicable to Taffin’s teachings of microwave heating potatoes for the known purpose of providing added flavor to the potatoes while microwave cooking.
In response to Applicant’s argument that the seasoning of Takayama would be a barrier to the required steam emission from the potatoes and heat transfer from the steam back to the potatoes to effect their cooking, this argument has not been found persuasive. “The arguments of counsel cannot take the place of evidence in the record” "An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). (MPEP 2145.I). Further, Takayama provides motivation for one of ordinary skill in the art to include seasoning within the packaging of Taffin and Taffin does not teach away from the inclusion of seasoning within the packaging. 
In response to Applicant’s arguments that Monsalve is not enabled because Applicant argues Monsalve moisture does not migrate into fat, it is noted that Monsalve 
 In response to Applicant’s arguments that the section of Monsalve cited by the Examiner addresses a butterfat component of the total fat composite and teaches a fat composite containing less than 20% by weight butterfat, it is noted that Applicant’s claim recites that a fat containing disk contains a fat component, at least a portion of the fat component is milkfat, and the fat component containing less than about 1% water by weight of fat plus water, the dependent claims require the fat component to include at least about 50% by weight milkfat, at least about 95% by weight milkfat and at least about 99.5% by weight crystalline fat, the claims limit only limit the fat composition of a fat component of the fat containing disk but not the entire fat composition of the fat containing disk, thus since a fat component of Monsalve’s fat blend is a high butterfat low moisture butter material that comprises at least 95% butterfat and less than 3% moisture, Monsalve teaches the fat component of the fat containing disk as claimed.  
In response to Applicant’s argument regarding claim 2, that claim 2 is contrary to the combined teachings of the three references as Applicant argues that a multilayer 
In response to Applicant’s arguments regarding claim 11, it is noted that claim 11 recites that the at least one disk contains seasoning in an amount between about 25:75 percent by weight fat and about 75:25 percent by weight of seasoning to said fat component, Monsalve teaches that the food product charge essentially includes about 1% to 8% of the butter ingredient (the high fat low moisture butter ingredient) and that the food product charge can further include about 1% to 6% salt (col. 2, lines 49-58) and that the food product charge can include about 0.01 to about 2% sugars and flavors (col. 6., lines 40-49) for overall seasoning range of about 1 to about 8%, thus Monsalve teaches providing the ingredients in an equal ratio in the overall composition thus teaching the fat containing disk contains seasoning in an amount of 50:50 percent by weight seasoning to said fat component. It is noted that Applicant has not provided any evidence to support the allegations of unexpected results (MPEP 716.01.C). It is noted that the prior art teaches providing particulate seasoning in the claimed amounts with a high butterfat low moisture ingredient and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
In response to Applicant’s arguments regarding claims 13 and 14 that the combination of Kendig with Taffin, Takayama and Monsalve would render Taffin inoperable because of the resulting multilayer construction, and that Takayama and Monsalve require the seasoning be in contact at least partially enrobing the food substrate, potatoes and popcorn during storage and that this is contrary to the Kendig reference which requires a barrier, these arguments have not been found persuasive.  As discussed above, Taffin only discusses wanting a single layer of potatoes, therefore Taffin teaches away from multiple layers of potatoes, but Taffin does not teach away from the addition of additional components which are not potatoes to the single layer of potatoes to the package or additional compartments to the package. Kendig provides sufficient motivation for one of ordinary skill in the art to alternatively keep the seasoning separate from the potatoes in order to keep the seasoning and potatoes separately preserved for storage but all mixing of the seasoning and potatoes when cooking the product ([0004], [0005], [0006]). The purpose of the seasoning in the Takayama reference is for flavoring and Kendig merely teaches an alternative package configuration for providing flavoring to another food product upon heating.  
In response to Applicant’s argument that the Examiner has applied an optimization test without the required proof, Taffin discloses optimizing the proportion of mass between each potato in order to provide optimization of cooking that is homogenous and correct for each of the potatoes in the packaging (Espacenet Translation, Pg. 4, lines 151-152). Taffin shows that the size of the potatoes within the package affect how they are cooked (USPTO Translation, Pg. 4, lines 14-22, Pg. 5, lines 16-17, Pg. 7). (MPEP 2144.05.II.A). Therefore it would have been obvious to one of ordinary skill in the art to vary the size of the plurality of potatoes including to values presently claimed in order to provide cooking that is homogenous and correct for each of the potatoes in the packaging. In any case it is noted that Taffin teaches in an example that a package can have 5 potatoes for a total mass of 250g thus teaching 5potatoes/250g of potatoes = 5potatoes/0.55lb of potatoes = about 18 potatoes/lb of potatoes.
In response to Applicants argument that the Examiner is incorrect in characterizing the disclosure of Taffin and that the goal of the alleged “optimization” of the potatoes is sameness of size of the potatoes in a single product, not their independent size, the claim recites that “the whole unpeeled potatoes are sized
In response to Applicant’s argument that the Examiner has not provided authority for the application of optimization for supporting obviousness and that as opined by Dr. Lonergan optimization is illusory and unattainable, this argument has not been found persuasive.  MPEP 2144.05.II.A  teaches routine optimization for supporting obviousness rejections. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
In response to Applicant’s argument that the Examiner must determine who is one of ordinary skill in the art, “specifying a particular level of skill is not necessary where the prior art itself reflects an appropriate level.” (MPEP 2141.03). 
In response to Applicant’s arguments that there is no motivation to combine the reference teachings, this argument has not been found persuasive.  Taffin teaches a microwavable package of potatoes and Takayama teaches the inclusion of seasoning with a microwavable potato in order to flavor the potato which would necessarily 
The Declaration under 37 CFR 1.132 filed 01/19/2021 is insufficient to overcome the rejection of claims based upon Taffin, Takayama and Monsalve as set forth in the last Office action because: 
Applicant’s statements have been taken into consideration, and while it is acknowledged that Taffin teaches uncooked potatoes and Takayama teaches precooked potatoes, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious 
In response to Applicant’s argument that the package of Taffin is required to be airtight, Taffin discloses that the packages of the prior art are airtight however, does not actually recite that the package of the invention is air tight (USPTO Translation, see page 5, lines 18-20). 
In response to Applicants argument that the structure of Taffin is inoperable because it requires a violation of the laws of physics/thermodynamics in regard to steam escaping the potato from its microwave heating and then in turn cooking the potatoes, this argument has not been found persuasive, Taffin recites “Indeed said principle allows to use the wet material naturally contained in the potato in order to produce, by the presence of microwaves the vibration of the water molecules contained and thus to vaporize this wet material to obtain a steam cooking effect.” (USPTO Translation, Pg.2, lines 6-8) (Espacenet Translation, Pg.1, lines 30-35). It is not clear how this is scientifically incorrect.
In response to Applicant’s arguments that Monsalve is not enabled because Applicant argues Monsalve moisture does not migrate into fat, it is noted that Monsalve 
Regarding the unexpected results that the seasoning beneficially increases the physical rigidity of the seasoning disk compared to a disk composed solely of fat, it is noted that MySpicer.com shows that spices can act as natural thickening agents.  As thickening agents would increase the viscosity of a product, it is not unexpected that seasoning can increase the rigidity of the fat containing disk. Further, the prior art teaches the claimed composition of the fat containing disk and therefore it is expected that the fat containing disk would have performed similarly.  
In response to Applicant’s argument optimization is illusory and unattainable, this argument has not been found persuasive MPEP 2144.05.II.A teaches routine optimization for supporting obviousness rejections. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792